Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
This action is responsive to amendment dated 12/3/2021.

Status of the Claims 
By this Amendment, claims 1 and 7 have been amended, claims 15-20 have been canceled.	
Claims 1-14 are now present in this application. Claims 1 and 7 are independent. 


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-6 is considered allowable.
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
For example, the prior art of record does not teach steps of forming a bonding layer on a side of the magnetic shielding material layer away from the base layer, wherein the electromagnetic circuit layer comprises a coil, the bonding layer defines a plurality of receiving areas, each of the plurality of receiving areas is configured for receiving one of the plurality of light emitting elements, the magnetic shielding material layer defines a plurality of openings, each of the plurality of openings is arranged to correspond to one of the plurality of 
Claims 2-6 inherit the allowable subject matter of claim 1 are similarly allowable. 
Set of Claims 7-14 is considered allowable.
Claim 7 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
For example, the prior art of record does not teach steps of forming a magnetic shielding material layer on a side of the electromagnetic circuit layer away from the base layer, and forming a bonding layer on a side of the magnetic shielding material layer away from the base layer, wherein the electromagnetic circuit layer comprises a coil, the bonding layer defines a plurality of receiving areas, each of the plurality of receiving areas is configured for receiving one of the plurality of light emitting elements, the magnetic shielding material layer defines a plurality of openings, each of the plurality of openings is arranged to correspond to one of the 
Claims 8-14 inherit the allowable subject matter of claim 7 are similarly allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819